Exhibit 10.61

DEBT CONVERSION AGREEMENT

This Debt Conversion Agreement (the “Agreement”) is entered into as of
November 12, 2007 by and between Public Media Works, Inc., a Delaware
corporation (the “Company”), and F. James McCarl (the “Debtholder’), with
reference to the following facts:

A. Debtholder provided a debt investment into the Company in the amount of
$10,000 in July 2005 pursuant to the terms of an un-certificated promissory note
payable on demand (the “Note”).

B. The Company and Debtholder desire to convert all of the outstanding amount
under the Note into shares of Company Common Stock, $0.0001 par value (the
“Common Stock”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Amount Outstanding Under Note. The amount of principal and interest
outstanding under the Note as of October 31, 2007 is $11,141.

2. Conversion to Common Stock. Effective as of November 12, 2007, all of the
amount outstanding under the Note shall be converted into shares of Common Stock
at a price per share of $.10 for an aggregate number of shares of 111,410. Upon
execution of this Agreement, the Company shall instruct its transfer agent to
issue such shares of Common Stock to the Debtholder.

3. Return of Note. Upon execution of this Agreement, the Note shall be deemed to
be paid in full, including all principal and accrued interest. Upon the
execution of this Agreement, if the Debtholder has a written promissory note
from the Company, the Debtholder shall return the original Note to the Company
marked “CANCELLED: PAID IN FULL”.

4. Unrestricted Stock. The Common Stock to be issued hereunder has not been
registered with the United States Securities and Exchange Commission or with the
securities regulatory authority of any state. The Common Stock is subject to
restrictions imposed by federal and state securities laws and regulations on
transferability and resale, and may not be transferred assigned or resold except
as permitted under the Securities Act of 1933, as amended (the “Act”), and the
applicable state securities laws, pursuant to registration thereunder or
exemption therefrom. However, the Company acknowledges that Note surrendered by
the Debtholder for conversion are securities which involved investment risk and
have been held by Debtholder for over two years as provided under
Rule144(d)(3)(ii) of the Act, and that Debtholder shall be eligible to sell the
Common Stock under Rule 144(k) of the Act.

 

1



--------------------------------------------------------------------------------

5. Debtholder Representations. The Company is issuing the Common Stock to the
Debtholder in reliance upon the following representations made by the
Debtholder:

(a) Debtholder is an “accredited investor” within the meanings set forth in
Regulation D of the Act.

(b) Debtholder (i) has had, and continues to have, access to detailed
information with respect to the business, financial condition, results of
operations and prospects of the Company; (ii) has received or has been provided
access to all material information concerning an investment in the Company; and
(iii) has been given the opportunity to obtain any additional information or
documents from, and to ask questions and receive answers of, the officers,
directors and representatives of the Company to the extent necessary to evaluate
the merits and risks related to an investment in the Company represented by
Common Stock.

(c) As a result of Debtholder’s study of the aforementioned information and
Debtholder’s prior overall experience in financial matters, and Debtholder’s
familiarity with the nature of businesses such as the Company, Debtholder is
properly able to evaluate the capital structure of the Company, the business of
the Company, and the risks inherent therein.

(d) Debtholder’s investment in the Company pursuant to this Common Stock is
consistent, in both nature and amount, with Debtholder’s overall investment
program and financial condition.

(e) Debtholder’s financial condition is such that Debtholder can afford to bear
the economic risk of holding the Common Stock, and to suffer a complete loss of
Debtholder’s investment in the Company represented by the Common Stock.

(f) Debtholder’s principal residence is in the State of Pennsylvania.

6. Miscellaneous.

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of California.

(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

2



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

(e). This Agreement may be executed in any number of counterparts and delivered
by facsimile, all of which taken together shall constitute a single instrument.

This Agreement is entered into and effective as of the date first written above.

 

COMPANY:     DEBTHOLDER: Public Media Works, Inc.       By:   /s/ Corbin Bernsen
    /s/ James McCarl   Corbin Bernsen, CEO     F. James McCarl

 

3